Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is the first action on the merits
Claim Objections
Claim 5 is objected to because of the following informalities:
  Regarding Claim 5, line 12-13, “switched between an unlocked state where the manual release means is deactivated and a locked state where the manual release means can be activated”, it appears that there is a typo regarding unlocked and locked states and that Applicant has mixed them up based on what is stated in Claim 1. For the purposes of examination, the limitation will be interpreted as “switched between a locked state where the manual release means is deactivated and an unlocked state where the manual release means can be activated”
Appropriate correction is required.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 3, and 5, are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Handke US 20170159331 A1.
Regarding Claim 1, Handke teaches: A vehicle door latch apparatus (Fig 2) comprising: a latch mechanism (unnumbered feature comprising: 1, 2) that keeps a vehicle door closed; powered release means (unnumbered feature comprising: 10, 11, 12, 13, 14) that can release the latch mechanism with motor power (P0033 L1-P0034 L5); manual release means (3) that can release the latch mechanism with manual operation force (P0031 L7-10, P0035 L7-10); and a lock mechanism (unnumbered feature comprising: 6, 18, 19, 22, 24) that is switched between a locked state (Fig 2) where the manual release means is deactivated (P0031 L12-16) and an unlocked state (Fig 4) where the manual release means can be activated (P0037), wherein the powered release means has a cam wheel (13) that is rotated in normal (counterclockwise) and in reverse rotational (clockwise) directions from a reference position (Fig 2) by motor power (P033 L7-9), when the cam wheel is at the reference position, the lock mechanism is held in the locked state (Fig 2, latch is held locked), when the cam wheel is rotated in the normal rotational direction from the reference position, the cam wheel can release the latch mechanism while the lock mechanism is held in the locked state (P0034 L1-5), when the cam wheel is rotated in the reverse rotational direction from the reference position, the cam wheel switches the lock mechanism to the unlocked state (P0035 L7-17), and the cam wheel returns the lock mechanism to the locked state when the cam wheel is rotated in the normal rotational direction back to the reference position after the cam wheel is rotated in the reverse rotational direction from the reference position (P0045).
Regarding Claim 3, Handke teaches: The vehicle door latch apparatus according to claim 1, wherein the lock mechanism has a follower lever (19) that is not moved when the cam wheel is rotated in the normal rotational direction from the reference position (Going from Fig 2 to Fig 3 shows the cam wheel 13 rotated in normal direction with follow lever 19 remaining stationary) and that is moved when the cam wheel is rotated in the reverse rotational direction from the reference position (Going from Fig 2 to Fig 4, shows the cam wheel 13 being rotated in the reverse direction from the reference position with follow lever 19 being moved).
Regarding Claim 5, Handke teaches: A vehicle door latch apparatus comprising; a latch (1) that can engage a striker (P006 L1-3) of a vehicle and that is biased in a door opening direction (P0032 L11-12); a ratchet (2) that can engage the latch and that is subjected to return force when the ratchet engages the latch (Fig 2, latch biasing force biases the latch counterclockwise, the latch applies this force to the ratchet when the ratchet engages the latch), wherein the return force acts in a direction in which the ratchet is disengaged from the latch (See annotated Fig 2, the return force acts on the ratchet 2 in the direction of arrow #3, this direction has both horizontal and vertical components, arrow #1 and arrow #2 respectively, the vertical component being in the ratchet disengaging direction); a ratchet restraint (Fig 2, portion of 2 extending to the right  in contact around the latch 1) that blocks the ratchet in a direction in which the ratchet stays engaged with the latch (Fig 2, the ratchet restraint keeps the ratchet engaged with the latch); manual release means (3) that can disengage the ratchet from the latch by manual operation force (P0031 L7-10, P0035 L7-10); a lock mechanism (unnumbered feature comprising: 6, 18, 19, 22, 24) that is coupled to the manual release means and the ratchet and that can be switched between an locked state (Fig 2) where the manual release means is deactivated (P0031 L12-16) and an unlocked state (Fig 4) where the manual release means can be activated (P0037); and a lock switching mechanism (13) that is coupled to the lock mechanism (Fig 4 via 18) and the ratchet restraint (Fig 3, coupled to ratchet restraint via 14, 15, 16), -4- 4843-7810-3758.1Atty. Dkt. No. 124383-0102 wherein the lock switching mechanism can be rotated in normal (counterclockwise) and in reverse (clockwise) rotational directions (P033 L7-9), wherein when the lock switching mechanism is rotated in the normal rotational direction, blocking by the ratchet restraint is released and the locked state of the lock mechanism is maintained (Fig 3, P0034 L1-5), and when the lock switching mechanism is rotated in the reverse rotational direction, the lock switching mechanism is switched to the unlocked state (Fig 4, P0035 L7-17). 

    PNG
    media_image1.png
    654
    404
    media_image1.png
    Greyscale

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Handke US 20170159331 A1.
Regarding Claim 2, Handke teaches: The vehicle door latch apparatus according to claim 1, wherein the cam wheel appears to be rotated 270  degrees in the normal rotational direction from the reference position back towards the reference position (Can be seen going from Fig 2 to Fig 3). While Handke does not explicitly teach cam wheel rotating 360 degrees in the normal rotational direction from reference position back to reference position, this simple optimization of ranges does not add patentable significance and does not constitute a new or novel idea. Therefore it would be obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the  vehicle door latch so that the cam wheel rotates a full 360 degrees in the normal rotational direction from reference position back to reference position, resulting in less motor operations per open cycle decreasing chance of malfunction, thereby improving reliability of the vehicle door latch.
Claim 4, and 6-7, are rejected under 35 U.S.C. 103 as being unpatentable over Handke US 20170159331 A1, in view of Yamada US 4518181 A.
Regarding Claim 4, Handke teaches: The vehicle door latch apparatus according to claim 3. Handke does not teach: wherein the cam wheel has an annular groove and a branch groove that communicates with the annular groove. Yamada teaches that it is known in the art to have a cam wheel with an annular groove (Yamada: 70) and a branch groove (Yamada: 70a) that communicates with an annular groove (Yamada: Fig 8, the two grooves are in communication with each other) that interacts with a lever (Yamada: 75) via a pin (Yamada: 76) on the end of the lever. Therefore it would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Handke to replace the pin (Handke: 16) and recess (Handke: 17) with the groove and pin connection taught by Yamada resulting in a more secure connection between the components, improving reliability of the latch.
Regarding Claim 6, Handke teaches: The vehicle door latch apparatus according to claim 5, wherein the lock mechanism has an opening link (19) and a follower lever (18) that is connected to the opening link (Fig 2, connected via 21), wherein the opening link is movable between a first position (Fig 2), where the ratchet cannot be disengaged from the latch by operating the manual release means (P0039), and a second position (Fig 4), where the ratchet can be disengaged from the latch by operating the manual release means (P0036-37),  wherein the lock switching mechanism has a cam wheel (13), that can be rotated in the normal (counterclockwise) and reverse (clockwise) rotational directions by motor power (P033 L7-9), the follower lever has a recess (Handke: 17) that a cam pin (Handke: 16) engages, switching the opening link to the first position or the second position depending on a position of the follower recess (Handke: Comparing Fig 2 to Fig 4, cam pin 16 engaging recess 17 can be seen to switch the opening link from first position in Fig 2 to the second position in Fig 4). Handke does not teach: the cam wheel having a cam groove, and the follower lever has a follower pin that engages the cam groove and switches the opening link to the first position or the second position depending on a position of the follower pin. Yamada teaches: that it is known in the art to have a cam wheel with a cam groove (Yamada: 70, 70a, 70b) and a follower lever (Yamada: 75) that has a follower pin (Yamada: 76) that can switch a link (31) between a first position (Fig 9) and a second position (Fig 10) depending on a position of the follower pin. It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the cam and follower lever of Handke, to replace the cam and recess with the cam groove and follower pin taught by Yamada, creating a more secure connection between cam and follower lever, thereby increasing reliability of the latch.
Regarding Claim 7, Handke, in view of Yamada, teaches: The vehicle door latch apparatus according to claim 6, wherein the cam groove has an annular groove (70) that is coaxial with a rotational center of the cam wheel (Yamada: Fig 8, groove can be seen to be coaxial with the center of the cam wheel) and a branch groove (70a) that branches from the annular groove and that extends in a direction away from the rotational center (Fig 8, branch 70a can be seen to branch away from the annular groove in a direction away from the rotational center), wherein the follower lever holds the opening link at the first position when the follower pin is positioned in the annular groove (At the position of Fig 2 in Handke with the opening link in the first position, follower pin would be positioned in annular groove in Fig 9 of Yamada), and the follower lever moves the opening link to the second position when the follower pin is positioned in the branch groove (Follower pin moving to branch groove in Fig 10 of Yamada would result in the opening link moving to the second position in Fig 4 of Handke). 
Allowable Subject Matter
Claims 8-9 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Regarding Claim 8, none of the prior art discloses or renders obvious a vehicle handle having the combination of features recited in claim 8. The closest prior arts of record, the combination of Handke and Yamada, teaches a vehicle door latch apparatus having much of the claimed structure but fails to tech the branch groove branching in a tangential direction of the annular groove and in a forward direction with respect to the normal rotational direction of the cam groove.
Regarding Claim 9, it is objected due to its dependency on claim 8.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER F CALLAHAN whose telephone number is (571)272-5847. The examiner can normally be reached Mon through Thur 7:30am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christine Mills can be reached on 571-272-8322. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/C.C./               Examiner, Art Unit 3675                                                                                                                                                                                         

/CHRISTINE M MILLS/               Supervisory Patent Examiner, Art Unit 3675